DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claim 4 in the amendments filed 6/6/2022.

The Examiner notes that non-elected claims 12 and 14-15, which restricted under 35 U.S.C. 121 as set forth in paragraphs 2-5 and 7-8 of the action mailed 5/27/2021, have been rejoined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments, see pages 6-7 of the remarks filed 6/6/2022, with respect to the rejection of claim 16 under 35 U.S.C. 112(b) as set forth in paragraph 6 of the action mailed 4/13/2022, have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference is:

	JP 10183027 A to Nakai et al. teaches a sheet-like material (i.e. a decorative film) comprising an antibacterial coating film (12) (i.e. a clear layer) disposed on sheet base material (11) (i.e. a substrate film layer) (para 0012), which said film (12) comprises a fluororesin (i.e. a fluoroinated polymer) (para 0015, 0020-0021) such as, inter alia, as copolymer comprising 40 to 60 mol % of  fluoroolefin, 5 to 45 mol % of cyclohexyl vinyl ether (i.e. having no cross-linkable group), 5 to 45 mol % of alkyl vinyl ether (i.e. having no cross-linkable group), and 3 to 15 mol% of  hydroxylalkyl vinyl ether (i.e. having crosslinkable group) (para 0022).
The recitation in the claims that the decorative is “for decorating a three-dimensionally molded article such as an automobile interior or exterior” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
	 It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Nakai discloses a laminate as presently claimed, it is clear that the laminate of Nakai would be capable of performing the intended use presently claimed as required in the above cited portion of the MPEP.

Nakai is silent to the fluororesin having a number-average molecular weight (Mn) of 7,000 to 30,000 and a glass transition temperature (Tg) of 30 to 120 °C.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/11/2022